DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 06/21/2019 claims priority from provisional application 62711479, filed 07/28/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional logic in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show additional logic 38’ as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both “update index i” and “convert Gray counter” block in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
A. reference character 38 in Fig. 2 mentioned in paragraphs [0046-0049].  
B. reference character 38’ in Fig. 2 mentioned in paragraph [0046].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 41’ and 45 in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(o) because the figures lack suitable descriptive legends. Reference characters 37, 39, 49 and 41’ in Figure 2 and reference characters 37, 38, 39, 48, 49, 49’ in Fig. 3 must be labeled with descriptive legends for understanding of the drawing.
Specification
The disclosure is objected to because of the following informalities:
A. In paragraph [0042] line 2, “between he first” should read “between the first”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. Counter logic in claim 1. It is not clear whether gray counter logic 31 or up/down logic 32 provides antecedent basis for the counter logic.  
B. Additional logic in claim 1. Paragraph [0046] mentioned that the second part include additional logic 38’ in reference to Fig. 2, however, Fig. 2 does not show reference 38’. Further, Fig. 3 does not show reference 38’ as well. It is not clear what element in Figs 2-3 provides antecedent basis for the additional logic.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a intermediate value” in lines 21-22. Claim 10 recite a similar limitation in lines 19-20 and is objected to for the same reason. Perhaps applicant may want to recite “an intermediate value” instead. Claims 2-9 inherit the same deficiency as claim 1 by reason of dependence. Claims 11-18 inherit the same deficiency as claim 10 by reason of dependence. 
Claim 8 recites “wherein the up-down logic is configured to … (i) …, (ii) …, and (ii)”. Perhaps this is a typographical error and applicant intended to recite (i), (ii), and (iii) instead.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A. an accumulation unit that comprises a first part, a second part, and a third part in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

B. second part (claim 1): See figure 3 reference 38 and paragraphs [0046-0049, 0052, and 0064]. The second part 38 of the accumulation unit 30 may include a Gray counter logic 31 and additional logic 38'. Second part 38 of accumulation unit 30 includes converter 34, up/down Gray counter 31, sign-bit flip-flop 33, and up/down logic 32.
D. third part (claim 1): See figure 3 reference 39 and paragraphs [0050 and 0052]. Third part 39 is a concatenating unit.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitations “a carry out of an add operation” in line 13, and “the carry out of an add operation” in line 17. It is unclear whether the add operation being referred to are the same or a different add operation. If it is the same operation, examiner suggests amending line 17 to recite “the carry out of the add operation” instead. Further, the claim recites “an intermediate product” in line 9 and line 18. It is unclear whether the intermediate product recited in line 18 is the same or a different intermediate product recited in line 9. Further, claim 1 recites “the calculation cycles” in line 21. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the multiple calculation cycles” instead. Claim 10 recites similar limitations and are rejected for the same reasons. Claims 2-9 inherit the same deficiency as claim 1 by reason of dependence. Claims 11-18 inherit the same deficiency as claim 10 by reason of dependence.
Claim 7 recites the limitation “whether the one or counters counts upwards, counts downwards or holds”. This limitation is unclear because it seems to be missing other words or phrases. Further, there is insufficient antecedent basis for the term “the counter” in the claim. Perhaps applicant may want to recite “whether the counter logic counts upwards, counts downwards or holds” instead. Claim 16 recites a recite a similar limitation and is rejected for the same reason. Claim 17 inherit the same deficiency as claim 16 by reason of dependence.
Claim 8 recites the limitation “the up-down logic” in line 1. There is insufficient antecedent basis for this limitation in the claim. The up-down logic is introduced in claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “wherein the third part of the accumulation unit is a concatenation circuit that is configured to concatenate the intermediate value and the truncated sum to provide the output value of the MAC unit”. This limitation does not further limit the scope of the parent claim 1 because of the means-plus function limitation, i.e. the corresponding structure of the third part for performing the claimed function of calculating an output value of the MAC unit based on the intermediate value and the truncated sum is incorporated to the claim because of the means-plus function limitation. As stated above, see 112(f) analysis, the structure configured to calculate an output value of the MAC unit based on the intermediate value and the truncated sum is the concatenating unit 39.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten to overcome the 35 U.S.C 112(b) and 35 U.S.C 112(d) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the second part of the accumulation unit is configured to receive a sign bit of an intermediate product calculated during the calculation cycle.
Trong et al. (US-PGPUB 20060184601 A1) discloses a multiply and accumulate (MAC) unit comprising of a multiplier logic and an accumulation unit. The multiplier logic multiplies a first and second operand to generate a product. The accumulation unit comprises an adder unit that adds the product of the multiplier and the lower portion of an addend operand and outputs a truncated sum corresponding to the lower portion of the sum and a carry out of the addition operation which is fed through an incrementer (counter) unit. The incrementer unit adds the carry out to the higher portion of the addend to generate the higher portion of the sum. The higher and lower portion of the sum is provided to a normalization logic to normalize the output of the adder unit. In contrast with the present application, Trong does not explicitly disclose an accumulation unit comprising a first part, a second part, and a third part wherein the second part of the accumulation unit is configured to receive a sign bit of an intermediate product calculated during the calculation cycle.
wherein the second part of the accumulation unit is configured to receive a sign bit of an intermediate product calculated during the calculation cycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Examiner, Art Unit 2182